In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father and mother appeal from an order of fact-finding and disposition (one paper) of the Family Court, Suffolk County (Freundlich, J.), dated June 10, 1998, which, after a fact-finding and dispositional hearing, terminated their parental rights upon a finding that they had permanently ne*512glected the subject children, and transferred the custody and guardianship of the children to the Suffolk County Department of Social Services for the purpose of adoption.
Ordered that the appeal by the mother is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the father’s contentions, the nonhearsay evidence adduced at the fact-finding hearing, including his own testimony, established by more than the requisite clear and convincing standard of proof that he permanently neglected his children by continuing to abuse illegal drugs for three years following the filing of the original neglect petition and the removal of the subject children. Notwithstanding the agency’s persistent efforts to help reunite the family, the father refused to cooperate with rehabilitation programs, and so failed to plan for his children’s return (see, Matter of Matthew C., 227 AD2d 679, 681-682).
The Family Court properly ruled, following an in camera interview, that the best interests of the children would be served if they were to remain with their foster family, with whom they are happy and well adjusted.
In light of this determination, we do not reach the remaining issues raised by the parties on this appeal. Santucci, J.P., Smith, Crane and Cozier, JJ., concur.